Citation Nr: 1428942	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  12-23 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for compensation purposes for a dental condition identified as a permanent bridge repair from broken teeth.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran served on active duty from August 1957 to November 1965.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied service connection for compensation purposes for permanent bridge repair from broken teeth.  

In correspondence dated in February 2010 (claim), March 2010 (response to notice letter) and May 2010 (notice of disagreement), the Veteran made it clear that he is seeking service connection for treatment purposes for the claimed dental condition.  During a December 2013 hearing before the undersigned Veterans Law Judge, he reiterated that he is seeking service connection for purposes of receiving repair of a permanent bridge (i.e., for treatment).  Nevertheless, the RO has not adjudicated this claim.  

Thus, the issue of entitlement to service connection for treatment purposes for the claimed dental condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


FINDING OF FACT

The competent medical, and competent and credible lay, evidence of record does not demonstrate that the Veteran incurred any disability set forth in 38 C.F.R. § 4.150.  

CONCLUSION OF LAW

The criteria for service connection for compensation purposes for a dental condition identified as a permanent bridge repair from broken teeth have not been met.  38 U.S.C.A. §§ 1110, 1131, 5013, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.150 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in a March 2010 letter.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records and the transcript of a December 2013 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

VA has not conducted an examination with respect to the claim on appeal.  In this regard, VA has a duty to provide a VA examination expressing an opinion when the record lacks sufficient evidence to decide the veteran's claim, but contains evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As discussed fully below, the Board finds that there is no medical evidence indicating that the Veteran had a qualifying dental disability during active duty or has one at the present time.  Therefore, a remand in order to obtain an opinion is not required under McLendon, supra.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he broke teeth during active duty and was given a permanent bridge.  On his February 2010 claim, he asserted that his teeth were broken when he was assaulted.  On his August 2012 VA Form 9, he asserted that his teeth were broken during an accident.  

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible.  In the case of loss of teeth, however, a disability exists only when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916, Note to Code 9913. 

Based on a thorough review of the claims file, the Board finds that the preponderance of the evidence is against entitlement to service connection for compensation purposes for a dental condition identified as a permanent bridge repair from broken teeth.

The Veteran's service treatment records reflect that he was given a bridge.  They are negative for complaints, symptoms, findings or diagnoses related to chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible.  Thus, the Veteran's service treatment records are negative for any dental disability set forth at 38 C.F.R. § 4.150.  

Similarly, there is no evidence that the Veteran now has chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible.  Thus, the Veteran's post-service treatment records are negative for any dental disability set forth at 38 C.F.R. § 4.150.

The Board acknowledges the assertions by the Veteran.  He is competent to testify as to his observable symptoms during and after active duty.  The Board finds that his assertions are credible, although it points out a discrepancy in his reported history as to how his teeth were broken.

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

However, the contentions by the Veteran that he has a dental disability that satisfies the criteria for compensation do not constitute medical evidence in support of the claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran has a current dental disability that satisfies the criteria set forth above) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau, supra (lay persons not competent to diagnose cancer).  As a result, the assertions by the Veteran cannot constitute competent medical evidence in support of his claim.

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for compensation purposes for a dental condition identified as a permanent bridge repair from broken teeth.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Service connection for compensation purposes for a dental condition identified as a permanent bridge repair from broken teeth is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


